

Exhibit 10.7


The warrants represented by this Warrant Certificate and the shares of Common
Stock of Aerosonic Corporation that are issuable pursuant to them have not been
registered under either the United States Securities Act of 1933 or the
securities laws of any state of the United States.  The warrants and the shares
issuable pursuant to them cannot be offered for sale or sold at any time, as a
whole or in part, unless the transaction is registered under the United States
Securities Act of 1933 and every applicable state securities law or qualifies
for an available exemption from registration under those laws.  As a condition
to allowing any transfer of the warrants and the shares issuable pursuant to
them, Aerosonic Corporation may require the transferee or transferor to deliver
to it an opinion of counsel or other evidence satisfactory to it that confirms
that the transfer has been registered under all applicable state and federal
securities laws of the United States or is exempt from registration under those
laws.


FORM OF


WARRANT CERTIFICATE


No. _____
               Warrants



AEROSONIC CORPORATION


COMMON STOCK PURCHASE WARRANTS


Void after 5:00 P.M., New York City time, on _____________.


AEROSONIC CORPORATION (the “Company”), a Delaware corporation, certifies that
______________ or registered assigns (the “Registered Owner”) is the owner of
_________ Common Stock Purchase Warrants of the Company, each of which entitles
the Registered Owner to purchase from the Company pursuant to the terms and
conditions of this Warrant Certificate one share of the Common Stock of the
Company at a purchase price of 50% of the volume weighted average selling price
of the Common Stock of the Company on February 12, 2010 and for the 19 trading
days prior to February 12, 2010, or $1.98 per share (the “Warrant Price”).  The
Common Stock Purchase Warrants represented by this Warrant Certificate (each a
“Warrant” and, collectively, the “Warrants”) expire at 5:01 P.M., New York City
time, on ______________ (the “Expiration Date”), and are subject to the terms
and conditions set forth in this Warrant Certificate.  The Warrant Price and the
amount and character of securities issuable pursuant to the exercise of the
Warrants are subject to adjustment as provided in Sections 7, 8, and 9 of this
Warrant Certificate.  This Warrant Certificate constitutes an agreement between
the Company and the Registered Owner.


1.           Separately Transferable Warrants.


The Warrants were issued in connection with the issuance by the Company and its
subsidiaries (as co-obligors) of a 14% Subordinated Note due April 10, 2011,
(the “Subordinated Note” and pursuant to that certain loan agreement executed as
of May 14, 2009, as amended by the First Amendment to Loan Agreement dated
February 19, 2010 (the “Loan Agreement”) with Common Stock Purchase Warrants
issued to the Registered Owner (0.20 shares of Common Stock of the Company for
each $1.00 of principal amount of Subordinated Note on the date of each
Borrowing).  The Warrants collectively evidence, as of the date when they were
originally issued, as stated at the end of this Warrant Certificate (the
“Original Issue Date”), the right to purchase up to _________ shares of Common
Stock of the Company at the Warrant Price for each share, subject to adjustment
as provided in Sections 7, 8, and 9 of this Warrant Certificate.  The Warrants
are detached and separately transferable from the Subordinated Note at any time
after the Original Issue Date.


2.           Common Stock Issuable.


As used in this Warrant Certificate, “Common Stock” means all the authorized
capital stock of the Company (however classified or designated and whether
authorized on or after the Original Issue Date) that confers on the holders of
it, as a class, the following rights:

 

--------------------------------------------------------------------------------

 



 
(a)
the right to all or a portion of the current dividends and liquidating
distributions of the Company, without limitation as to amount, but after the
payment of dividends and distributions on any shares of capital stock entitled
to preference; and




 
(b)
in the absence of contingencies, the right to vote for the election of a
majority of the directors of the Company (even if those voting rights have been
suspended by the occurrence of a contingency).



On the Original Issue Date, the Common Stock consisted of the Company’s $.40 par
value common stock.


3.           Exercise of Warrants.


The Warrants are exercisable by the Registered Owner, as a whole, in part, or in
increments at any time or from time to time during the period beginning on the
one-year anniversary of the Original Issue Date and ending on the Expiration
Date. To validly exercise a Warrant, the Registered Owner must deliver to the
Company at its principal office at 1212 North Hercules Avenue, Clearwater,
Florida 33765, this Warrant Certificate and a Subscription Notice in
substantially the form appended to this Warrant Certificate, duly executed by
the Registered Owner or a duly authorized attorney-in-fact for the Registered
Owner, and full payment of the Warrant Price for each share of Common Stock to
be purchased pursuant to the exercise of the Warrant. The Registered Owner may
pay the aggregate Warrant Price for the shares of Common Stock to be purchased
pursuant to the exercise of any of the Warrants by any combination of the
following methods:



 
(a)
delivery to the Company of a bank draft, official bank check, or personal or
corporate check payable to the order of the Company;




 
(b)
transfer to the Company of outstanding shares of Common Stock at the then
current market price of the Common Stock on the date of the exercise of the
Warrants (calculated based upon the volume weighted average sales price of a
share of Common Stock for the five-trading days preceding the date of the
exercise of the Warrants);




 
(c)
delivery to the Company of the Registered Owner’s written election to withhold a
portion of the shares of Common Stock otherwise issuable pursuant to the
exercise of the Warrants; or




 
(d)
delivery to the Company of a copy of irrevocable instructions that have been
provided by the Registered Owner to a financial institution or a securities
broker-dealer to pay promptly to the Company all or a portion of the proceeds
from either a sale of the shares of Common Stock to be purchased pursuant to the
exercise of the Warrants or a loan to be secured by a pledge of all or a portion
of those shares.



Shares of Common Stock that are withheld by the Company or delivered to the
Company by the Registered Owner in payment of all or any portion of the
aggregate Warrant Price will be valued for purposes of the payment at their
Market Value on the exercise date of the Warrants, as determined in accordance
with Section 4 of this Warrant Certificate.  The date when the Registered Owner
has satisfied all the preceding requirements will constitute the exercise date
of the Warrants.  If the Registered Owner exercises fewer than all the Warrants
and the Warrants have not expired, the Company promptly shall reissue and
deliver to the Registered Owner at the Company’s sole expense, in exchange and
substitution for this Warrant Certificate, a new Warrant Certificate of like
tenor in the name of the Registered Owner (or as the Registered Owner otherwise
directs) that specifies on its face the number of Warrants that remain
exercisable.


4.           Delivery of Stock Certificates.


Upon the exercise of any of the Warrants, the Company shall issue and deliver to
the Registered Owner within five (5) calendar days after the exercise date one
or more stock certificates in the name of the Registered Owner or its assigns
for that number of fully paid and non-assessable shares of Common Stock that the
Registered Owner purchased pursuant to the exercise of the Warrants, plus,
instead of any fractional share of Common Stock to which the Registered Owner
otherwise would be entitled, a cash sum equal to the product of (a) that
fraction, multiplied by (b) the “Market Value” of one full share of Common Stock
as of the exercise date of the Warrants.  The Company shall pay all costs and
taxes associated with the issuance of every stock certificate.

 
2

--------------------------------------------------------------------------------

 

For purposes of the Warrants and this Warrant Certificate, the “Market Value” of
one full share of Common Stock on the exercise date of a Warrant means: (i) the
volume weighted average sales price of a share of Common Stock on the NYSE Amex
or other principal national securities exchange on which the Common Stock is
then traded for the five consecutive trading days preceding the exercise date of
the Warrant, or (ii) if the Common Stock is not traded on a national securities
exchange, the mean arithmetic average of the high bid and the low asked
quotations for a share of Common Stock in the “over-the-counter” market, as
reported on the OTC Bulletin Board or, if quotations are not available on the
OTC Bulletin Board, as reported in the “pink sheets” compiled by Pink Sheets,
LLC, for the five consecutive trading days preceding the exercise date of the
Warrant.  If the Common Stock is not publicly traded, the “Market Value” of one
full share of Common Stock on the exercise date of a Warrant will be its fair
market value, as determined in good faith by an independent appraisal or by
agreement between the Company and the Registered Owner.


5.           Exchange or Transfer of Warrants.


Subject to the transfer restrictions set forth in Section 6 of this Warrant
Certificate, the Warrants are transferable at any time and from time to time, as
a whole or in part, but only on the books of the Company and only by the
Registered Owner or the duly authorized attorney-in-fact of the Registered
Owner.  The Company may treat the Registered Owner as the absolute owner of the
Warrants for all purposes, notwithstanding any notice to the contrary.  If the
Registered Owner properly endorses and surrenders this Warrant Certificate to
the Company for exchange, the Company shall issue and deliver to, or on the
order of, the Registered Owner one or more new Warrant Certificates of like
tenor in the name of the Registered Owner (or as the Registered Owner otherwise
directs) that specify on their face the aggregate number of Warrants that remain
exercisable.  The Company shall pay all costs and taxes associated with the
exchange or transfer of the Warrants.


6.           Transfer Restrictions.


(a)     General Restrictions.  The Registered Owner is permitted to transfer all
or any portion of the Warrants to an affiliate (as defined below).  For purposes
of this Warrant Certificate, “affiliate” means: (a) a person that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with the Registered Owner, (b) a spouse or lineal
descendant of the Registered Owner, or (c) any trust principally for the benefit
of the Registered Owner or any person described in the preceding clauses (a)
or  (b).


(b)     Securities Law Restrictions.  The Warrants and the shares of Common
Stock issuable pursuant to the exercise of the Warrants were not registered
under the United States Securities Act of 1933 or the securities laws of any
state of the United States when the Warrants were originally
issued.  Consequently, the Warrants and the shares of Common Stock that are
issued on exercise of the Warrants without registration under the United States
Securities Act of 1933 cannot be offered for sale, sold, assigned, or otherwise
transferred at any time, unless the transaction is registered under the United
States Securities Act of 1933 and any applicable state securities laws or
qualifies for an available exemption from registration under those laws.  Each
Warrant Certificate issued in exchange or substitution for this Warrant
Certificate will bear a legend substantially identical to the one appearing on
the face of this Warrant Certificate.  In addition, the stock certificate
representing any shares of Common Stock that are issued pursuant to the exercise
of the Warrants will bear the following legend, unless those shares are
registered under the United States Securities Act of 1933 when issued:
 
The shares of common stock of Aerosonic Corporation that are represented by this
certificate have not been registered under the United States Securities Act of
1933 or the securities laws of any state of the United States.  The shares
cannot be offered for sale or sold at any time, as a whole or in part, unless
the transaction is registered under the United States Securities Act of 1933 and
every applicable state securities law or qualifies for an available exemption
from registration under those laws.  As a condition to allowing any transfer of
the shares, Aerosonic Corporation may require the transferee or transferor to
deliver to it an opinion of counsel or other evidence satisfactory to it that
confirms that the transfer has been registered under all applicable state and
federal securities laws of the United States or is exempt from registration
under those laws.
 

 
 
3

--------------------------------------------------------------------------------

 

The Company may require, as a condition to allowing any exercise, exchange, or
transfer of a Warrant or any shares of Common Stock previously issued pursuant
to the exercise of the Warrant (and not registered under the United States
Securities Act of 1933 when issued) that the transferee or the Registered Owner
(as the case might be) deliver to the Company either (a) evidence that the
exercise, exchange, or transfer has been registered under the United States
Securities Act of 1933 and every applicable state securities law or (b) an
opinion of legal counsel or other evidence satisfactory to the Company that the
transaction is exempt from registration under those laws.  The first Registered
Owner of the Warrants represents to the Company that it is acquiring the
Warrants for its own account, as principal, with the intent of holding the
Warrants for investment, and is not acquiring the Warrants as an agent, nominee,
or representative for the account and benefit of another person or with the
intent of participating directly or indirectly in any distribution or
underwriting of the Warrants or the shares of Common Stock issuable on exercise
of the Warrants in contravention of the registration requirements of the state
and federal securities laws of the United States.


7.           Anti-Dilution.


If the Company does any of the following dilutive acts (a “Dilutive Event”) at
any time before the exercise or expiration of the Warrants:



 
(a)
declares or distributes to all the holders of Common Stock a dividend payable in
shares of Common Stock;




 
(b)
subdivides the number of outstanding shares of Common Stock into a greater
number of shares of Common Stock pursuant to a stock split;




 
(c)
contracts the number of outstanding shares of Common Stock into a fewer number
of shares of Common Stock pursuant to a reverse stock split;




 
(d)
makes a distribution of cash, property, or securities (other than Common Stock)
to all the holders of Common Stock as a return of capital or as a partial or
complete liquidation;




 
(e)
reclassifies all the outstanding shares of Common Stock into the same or a
different number of shares of Common Stock, with or without par value, or into
shares of any other class or classes of stock;




 
(f)
becomes a subsidiary of any other entity pursuant to a tender offer or exchange
offer, or merges into, consolidates with, effects a share exchange with, or
transfers all or substantially all its assets to, any other entity; or

 

 
(g)
declares or distributes to all the holders of Common Stock, without their
payment therefor, (i) a noncash dividend payable in any property or securities
of the Company (other than Common Stock), or (ii) cash, property, or securities
(other than Common Stock) pursuant to a spin-off, split-up, reclassification,
recapitalization, combination of shares, or similar rearrangement of the
Company’s capital stock;



then, on the exercise of a Warrant after the record date or occurrence of each
Dilutive Event, the Registered Owner will be entitled to receive in exchange for
the Warrant Price, in addition to, or in substitution for, each share of Common
Stock otherwise issuable pursuant to the exercise of the Warrant, the additional
or different amount of shares of Common Stock and other securities and property
(including cash) that the Registered Owner would have been entitled to receive
if the Registered Owner had (A) exercised the Warrant immediately before the
record date or occurrence of the first Dilutive Event and had been the record
owner of one share of Common Stock during the period beginning on that date and
ending on the actual exercise date of the Warrant, and (B) had participated in
every ensuing Dilutive Event and retained all shares of Common Stock and all
other or additional securities and property (including cash) receivable during
that period as a result of those Dilutive Events.

 
4

--------------------------------------------------------------------------------

 

8.           Warrant Shares Adjustment.


If the Company does any of the following dilutive acts (a “Share Adjustment
Event”) at any time after the Original Issue Date:
  

 
(a)
issues to anyone shares of its Common Stock without consideration;
       
(b)
issues to anyone any securities that are convertible into, or exchangeable for,
shares of Common Stock (“Convertible Securities”) without consideration; or




 
(c)
grants or issues to anyone any right, option, warrant, or other agreement to
purchase, subscribe for, or otherwise acquire any shares of Common Stock
(“Derivative Securities”) without consideration;



then, in each case, and regardless of whether the Registered Owner has or
exercises any statutory or contractual preemptive right, the number of shares of
Common Stock then issuable on exercise of a Warrant will be increased
simultaneously with the Share Adjustment Event to the number of shares
determined by the following formula:


NWS = [(CSO + WS + NSI) ÷ (CSO + WS)] x WS – WS


Where:
 

 
NWS
=
The number of additional shares of Common Stock issuable on exercise of the
Warrants as a result of the Share Adjustment Event.

 

 
CSO
=
The number of shares of Common Stock outstanding, excluding (A) the shares of
Common Stock issuable on exercise of the Warrants, (B) the shares of Common
Stock issued separately to the original Registered Owner of the Warrant on the
Original Issue Date in connection with the issuance of the Subordinated Note,
and (C) any other shares of Common Stock issuable on the exercise of any other
rights, options, or warrants or on the exchange or conversion of any other
securities of the Company.

 

 
WS
=
The number of shares of Common Stock issuable on exercise of the Warrant
immediately before the Share Adjustment Event.

 

 
NSI
=
The number of new shares of Common Stock issued in the Share Adjustment Event or
issuable pursuant to the Convertible Securities or Derivative Securities issued
in the Share Adjustment Event.

 
All Warrant share adjustment calculations under this Warrant Certificate are to
be rounded up to the nearest one hundredth of a share.
 
An issuance of Convertible Securities that are convertible into, or exchangeable
for, shares of Common Stock without consideration will constitute for purposes
of this Warrant Certificate an issuance of the maximum number of shares of
Common Stock that are issuable on the exchange or conversion of the Convertible
Securities, effective as of the date when the Convertible Securities are sold or
issued.  Similarly, a grant or issuance of Derivative Securities to purchase,
subscribe for, or otherwise acquire shares of Common Stock without consideration
will constitute for purposes of this Warrant Certificate an issuance of the
maximum number of shares of Common Stock issuable pursuant to the exercise of
the Derivative Securities, effective as of the date when the Derivative
Securities were granted or issued.  No further adjustment of the Warrant Price
will be required on the subsequent actual issuance of shares of Common Stock
pursuant to the exercise of the Derivative Securities or the exchange or
conversion of the Convertible Securities.

 
5

--------------------------------------------------------------------------------

 

9.           Warrant Price Adjustment.


If the Company does any of the following (a “Price Adjustment Event”) at any
time after the Original Issue Date:


 
(a)
issues to anyone shares of its Common Stock for a purchase price per share lower
than $2.84 (the “Protected Price”), subject to adjustment as provided below



 
(b)
issues to anyone any Convertible Securities that are convertible into shares of
Common Stock at an exchange or conversion price per share (determined as
provided below) lower than the Protected Price then in effect; or



 
(c)
grants to anyone any Derivative Securities to purchase, subscribe for, or
otherwise acquire any shares of Common Stock at an exercise or purchase price
per share (determined as provided below) lower than the Protected Price then in
effect;



then in each case, and regardless of whether the Registered Owner has or
exercises any statutory or contractual preemptive right, the Warrant Price then
in effect will be reduced simultaneously with the Price Adjustment Event to a
per share price determined by multiplying the Warrant Price then in effect by
the following fraction:


NWP = OWP x [(CSO + CSP) ÷ (CSO + CSAP)]


Where:



 
NWP =
The new Warrant Price as a result of the Price Adjustment Event.

 

 
OWP =
The old Warrant Price immediately before the Price Adjustment Event.

 

 
CSO =
The number of shares of Common Stock outstanding, excluding (A) the shares of
Common Stock issuable on exercise of the Warrants, (B) the shares of Common
Stock issued separately to the original Registered Owner of the Warrant on the
Original Issue Date in connection with the issuance of the Subordinated Note,
and (C) any other shares of Common Stock issuable on the exercise of any other
rights, options, or warrants or on the exchange or conversion of any other
securities of the Company.

 

 
CSP =
The number of shares of Common Stock that the purchaser or purchasers of the
Convertible Securities, Derivative Securities, or shares of Common Stock
pursuant to the Price Adjustment Event would have received for their aggregate
investment if the exercise, purchase, exchange, or conversion price per share
for the shares of Common Stock issued or issuable pursuant to the Price
Adjustment Event were the Protected Price, instead of the lower exercise,
purchase, exchange, or conversion price per share actually paid or to be paid.

 

 
CSAP =
The number of shares of Common Stock actually issued or issuable pursuant to the
Price Adjustment Event.

 
All Warrant Price adjustment calculations under this section are to be rounded
down to the nearest whole cent.
 
The Protected Price also will be adjusted following every Price Adjustment Event
according to the formula set forth above, except that “NWP” will refer to the
new Protected Price after the Price Adjustment Event, and “OWP” will refer to
the Protected Price in effect at the time of the Price Adjustment Event.

 
6

--------------------------------------------------------------------------------

 

A sale or issuance of Convertible Securities with an exchange or conversion
price per share (determined as provided below) that is lower than the Warrant
Price then in effect will constitute for purposes of this Warrant Certificate a
cash sale or issuance of the maximum number of shares of Common Stock issuable
on the exchange or conversion of the Convertible Securities, effective as of the
date when the Convertible Securities are sold or issued.  Similarly, a grant or
issuance of Derivative Securities with an exercise price per share (determined
as provided below) that is lower than the Warrant Price then in effect will
constitute for purposes of this Warrant Certificate a cash sale or issuance of
the maximum number of shares of Common Stock issuable pursuant to the exercise
of the Derivative Securities, effective as of the date when the Derivative
Securities were granted or issued.  No further adjustment of the Warrant Price
will be required on the subsequent issuance of additional shares of Common Stock
pursuant to the exercise of any Derivative Securities or the exchange or
conversion of any Convertible Securities.  For purposes of adjusting the Warrant
Price to account for a Price Adjustment Event:
 

 
 (i)
the exercise price per share of any Derivative Security will be the sum of (A)
the price per share at which shares of Common Stock are issuable pursuant to the
exercise of the Derivative Security, plus (B) the consideration per share (if
any) received by the Company for the grant or issuance of the Derivative
Security, and




 
(ii)
the exchange or conversion price per share of any Convertible Security will be
the quotient determined by dividing (A) the sum of (1) the consideration (if
any) received or receivable by the Company for the sale or issuance of the
Convertible Security, plus (2) the aggregate amount of additional consideration
(if any) then payable to the Company on the exchange or conversion of the
Convertible Security, by (B) the number of shares of Common Stock then issuable
on the exchange or conversion of the Convertible Security.



The value of any non-cash consideration received or receivable by the Company
for the sale, grant, or issuance of any shares of Common Stock, any Convertible
Securities, or any Derivative Securities will be the fair market value of the
consideration, as determined in good faith by an independent appraisal or by
unanimous approval of the Board of Directors of the Company.
 
If and to the extent that shares of Common Stock issuable pursuant to any
Derivative or Convertible Securities are not issued when the exercise, purchase,
exchange, or conversion rights under the Derivative or Convertible Securities
expire or terminate, the Warrant Price will be readjusted to the Warrant Price
that would then be in effect if the Warrant Price adjustment that was made when
the Derivative or Convertible Securities were granted or issued had been made on
the basis of the number of shares of Common Stock actually issued pursuant to
the exercise, purchase, exchange, or conversion rights under the Derivative or
Convertible Securities.
 
10.         Notice of Dilutive Events and Price Adjustments.


Whenever there is an adjustment in the number or kind of securities and other
property (including cash) issuable pursuant to the exercise of the Warrants, the
Company promptly shall deliver to the Registered Owner a notice describing in
reasonable detail the facts requiring the adjustment and the number and kind of
securities and other property (including cash) issuable pursuant to the exercise
of the Warrants after the adjustment.


The Company shall give the Registered Owner at least 15 days’ advance written
notice of any proposed action that would require an adjustment to either the
Warrant Price or the amount of Common Stock (or other securities or property)
issuable pursuant to the exercise of a Warrant, stating in the notice the
proposed issue, record, or effective date for the action, although any failure
to notify the Registered Owner of a proposed action or any defect in the notice
will not affect the validity of the action.  Concurrently with the occurrence of
a Dilutive Event, a Share Adjustment Event, or Price Adjustment Event, the
Company, at its sole expense, shall cause to be promptly computed in accordance
with the terms of this Warrant Certificate the requisite adjustment to the
Warrant Price or the amount of Common Stock (or other securities or property)
issuable pursuant to the exercise of a Warrant and deliver to the Registered
Owner a certificate that describes the Dilutive Event, Share Adjustment Event,
or Price Adjustment Event requiring the adjustment, sets forth the calculation
of the adjustment, and states the new Warrant Price resulting from the Price
Adjustment Event or the additional number of shares of Common Stock (or other
securities or property) issuable to the Registered Owner pursuant to the
exercise of this Warrant as a result of the Dilutive Event or Share Adjustment
Event.

 
7

--------------------------------------------------------------------------------

 

11.         Listing, Reservation and Registration of Shares.


The Company shall list on the NYSE Amex all shares of Common Stock issuable
pursuant to the exercise of the Warrants, and the Company shall maintain that
listing until the Warrants expire or, if sooner, are fully exercised.  The
Company shall reserve from its authorized but unissued shares of Common Stock
and keep available until the Expiration Date, solely for issuance and delivery
pursuant to the exercise of the Warrants, the total number of shares of Common
Stock issuable from time to time pursuant to the Warrants, taking into account
all adjustments pursuant to Sections 7 and 8 of this Warrant
Certificate.  Furthermore, the Company shall take all necessary or appropriate
action to assure that shares of Common Stock that are issued pursuant to the
exercise of the Warrants are validly and legally issued, fully paid, and
nonassessable.


If there is a change in control of the Company, or if the Company files for
bankruptcy, the Company will immediately register, on behalf of the Registered
Owner, the sale of the shares of Common Stock issued upon exercise of the
Warrants and the shares of Common Stock issued  in connection with the
Subordinated Note (together, the “Registered Owner Shares”).  Further, in the
event the Company does not pay the interest on the Subordinated Note in full
when due on the first day of each month, as required by the Subordinated Note,
or if the Subordinated Note is not paid in full when due, whether at the
Maturity Date or upon acceleration of the Maturity Date as a result of a Default
by the Company, as required by the Subordinated Note, the Company will
immediately register, on behalf of the Registered Owner, the sale of the
Registered Owner Shares.  The Company’s obligations pursuant to this Section 11
relating to the registration of the sale of the Registered Owner Shares are as
follows: The Company shall use commercially reasonable efforts to (a) prepare
and file with the U.S. Securities and Exchange Commission (the “SEC”) a
Registration Statement  (the “Registration Statement”) in accordance with the
Securities Act of 1933 as soon as practicable after it is obligated to pursuant
to one of the events described above in this Section 11 (“Registration Event”),
(b) have the Registration Statement declared effective by SEC under the
Securities Act of 1933 as promptly as practicable, and in any event within 90
days after the Registration Event, (c) to respond to comments of the SEC (if
any) in connection with that filing, and (d) take all action necessary or
appropriate to obtain all permits, approvals, and registrations under applicable
state securities or “Blue Sky” laws to ensure that the Registered Owner’s sale
of the Registered Owner Shares complies with those laws.  The Company shall
promptly notify the Registered Owner, after it receives the information, of the
time when the Registration Statement becomes effective or any supplement or
amendment to it is filed with the SEC, the issuance of any stop order, the
suspension of the qualification of the shares of Common Stock for offering or
sale in any jurisdiction, any request by the SEC for amendment of the
Registration Statement, or any comments by the SEC on the Registration
Statement, requests by the SEC for additional information, and all responses to
SEC comments or requests for additional information.


12.         Replacement of Warrant Certificate.


On its receipt of reasonable evidence of the loss, theft, destruction, or
mutilation of this Warrant Certificate and (in the case of any loss, theft, or
destruction) a written indemnity agreement from the Registered Owner in favor of
the Company, or (in the case of any mutilation) on surrender and cancellation of
the mutilated Warrant Certificate, the Company shall execute and deliver to the
Registered Owner at the Company’s sole expense a new Warrant Certificate of like
tenor in exchange or substitution for the Warrant Certificate that has been
lost, stolen, destroyed, or mutilated.


13.         Stockholder Communications.


The Company promptly (and in any event within ten days thereafter) shall notify
the Registered Owner of any change in the address of its principal office and of
every record date established by the Company for any Dilutive Event, for any
Price Adjustment Event, or for otherwise determining stockholders entitled to
vote at any meeting or to receive payment of any dividend or other distribution,
whether made in cash, property, or securities.  In addition, the Company
promptly (and in any event within ten calendar days thereafter) shall furnish to
the Registered Owner (a) all forms, notices, reports, schedules, proxy
statements, and (b) all notices, reports, statements, and other communications
furnished to stockholders of the Company.  The Warrants and this Warrant
Certificate do not confer on the Registered Owner, however, any rights as a
stockholder of the Company.


14.         Anti-Avoidance.


The Company shall not avoid or seek to avoid (by merger, dissolution,
reorganization, consolidation, sale of assets, amendment of its Articles of
Incorporation, or any other voluntary act, deed, or means) the performance or
observance of any covenant, condition, or stipulation to be performed or
observed by it under this Warrant Certificate, but shall act in good faith at
all times to carry out all provisions of this Warrant Certificate and to take
all other action that is necessary to protect the rights of the Registered
Owner.  In particular, and without limiting the generality of the foregoing, the
Company shall not do any of the following:

 
8

--------------------------------------------------------------------------------

 



 
(a)
authorize any shares of another class of common stock that has the right, in the
absence of contingencies, to elect a majority of the directors of the Company
(even if those voting rights have been suspended by the occurrence of a
contingency) or to receive all or any portion of the current dividends and
liquidating distributions of the Company after the payment of dividends and
distributions in respect of any shares of capital stock entitled to preferences;
or




 
(b)
sell, exchange, or transfer all or substantially all the assets of the Company
to any other person or effect a share exchange with any other entity, unless the
acquiring party expressly assumes in writing and agrees to be bound by all of
the terms of this Warrant Certificate, or unless adequate provision is made (as
determined in the sole discretion of the Registered Owner) in connection with
the sale, exchange, or transfer to assure that the Registered Owner receives
pursuant to the exercise of a Warrant the securities and property (including
cash) to which the Registered Owner is entitled pursuant to the Warrant.



The foregoing restrictions are not to be construed, however, to preclude the
Company from entering into a transaction (including a merger, sale of assets,
share exchange, reorganization, or other similar transaction) that would result
in a transfer of all or some of the stock or assets of the Company, unless the
transaction is entered into primarily for the purpose of avoiding the
performance of this Warrant Certificate.


15.         Specific Performance.


The Company stipulates that any default or threatened default by it in
performing or complying with any term of this Warrant Certificate will cause
irreparable harm and continuing injury to the Registered Owner for which damages
and other remedies at law will be inadequate.  Consequently, if the Company
breaches or threatens to breach any term of this Warrant Certificate, the
Registered Owner will be entitled, without limiting any other available legal or
equitable remedy, to specific performance of this Warrant Certificate or
injunctive relief without proof of actual monetary damage, and reimbursement
from the Company of all costs (as defined in Section 17 of the Warrant
Certificate) incurred by the Registered Owner in enforcing the terms of this
Warrant Certificate.


16.         Notices.


Any notice, consent, demand, approval, or other communication that is required
or permitted to be given or delivered by the Company to the Registered Owner, or
by the Registered Owner to the Company, under this Warrant Certificate will be
validly given and delivered only if it is in writing (whether or not this
Warrant Certificate expressly provides for it to be in writing) and delivered
personally, by commercial courier, or by first class, postage prepaid, certified
or registered United States mail (whether or not a return receipt is requested
or received by the Company), and addressed to the appropriate party at its
address that is listed in this Warrant Certificate or that is subsequently
designated by a party to the other party by notice given in accordance with this
section.  A validly given notice, consent, demand, approval, or other
communication will be effective and “received” for purposes of this Warrant
Certificate on the earlier of (i) the day when it is actually received, if it is
delivered personally or by commercial courier or (ii) the fifth day after it is
postmarked by the United States Postal Service, if it is delivered by first
class, postage prepaid, United States mail.  The Company and the Registered
Owner shall promptly notify one another of any change in their mailing addresses
that are listed in this Warrant Certificate.

 
9

--------------------------------------------------------------------------------

 

17.         Miscellaneous.


The validity, construction, interpretation, and enforcement of the Warrants and
this Warrant Certificate are governed by the laws of the State of Delaware and
the federal laws of the United States of America, excluding the laws of those
jurisdictions pertaining to the resolution of conflicts with laws of other
jurisdictions.  A waiver, amendment, modification, or termination of the
Warrants or this Warrant Certificate will be valid and effective only if it is
in writing and signed by the Company and the Registered Owner.  In any
litigation between the Company and the Registered Owner that arises out of the
issuance or exercise of the Warrants, the losing party shall reimburse the
prevailing party on demand for all costs incurred by the prevailing party in
connection with the litigation.  The headings of the sections of this Warrant
Certificate are solely for convenient reference and do not constitute part of
the terms and conditions of the Warrants.  This Warrant Certificate is binding
on the successors and assigns of the Company (by operation of law or
otherwise).  Wherever used in this Agreement, (a) the word “including” is always
without limitation, (b) neuter words should be construed to included correlative
feminine and masculine words, (c) words in the singular number include words in
the plural number and vice versa, (d) the word “person” includes a group, trust,
syndicate, corporation, cooperative, association, partnership, business trust,
joint venture, limited liability company, unincorporated organization,
governmental authority, as well as a natural person, and (e) the word “costs”
includes all internal expenses, the fees, costs, and expenses of experts,
attorneys, mediators, witnesses, consultants, arbitrators, investigators,
collection agents, and supersedes bonds that are incurred in connection with
settling, defending, prosecuting, administering, investigating, preparing to
defend or prosecute, or participating in (as a party, witness, or otherwise) any
proceeding, including trial, appellate, mediation, arbitration, bankruptcy, and
administrative proceedings.  Terms not otherwise defined herein shall have the
meanings attributed to those terms in the Loan Agreement, and those definitions
are incorporated by reference into this Warrant Certificate.
 
ORIGINAL ISSUE DATE:  _________________.



 
[Signature pages follow]


 
10

--------------------------------------------------------------------------------

 


AEROSONIC CORPORATION
 
By:  
  
 
Douglas J. Hillman
 
President  and Chief Executive Officer



WITNESSES:


  
Name:  
  
 
  
Name:
  



[Signatures continued on next page]

 
11

--------------------------------------------------------------------------------

 

Name and address of Registered Owner:


__________________________________


__________________________________


__________________________________


  
[Name of Registered
Owner]


 
12

--------------------------------------------------------------------------------

 

AEROSONIC CORPORATION


SUBSCRIPTION NOTICE
(To be executed by the Registered Owner)


TO:           AEROSONIC CORPORATION


The undersigned registered owner of the accompanying Common Stock Purchase
Warrant (the “Warrant”) exercises the right to purchase the number of shares of
the Common Stock of Aerosonic Corporation set forth below pursuant to the terms
and conditions of the Warrant and tenders payment of the purchase price for
those shares (the “Purchase Price”) by the following means:


Single Payment Options (select one):



 
¨
The undersigned encloses a check or bank draft payable to Aerosonic Corporation
in the sum of the Purchase Price.




 
¨
The undersigned instructs Aerosonic Corporation to withhold in full payment of
the Purchase Price __________ of the shares of the Common Stock that are
issuable pursuant to this exercise of the Warrant and have an aggregate Market
Value (as determined pursuant to Section 4 of the Warrant Certificate) equal to
the Purchase Price.




 
¨
The undersigned transfers to Aerosonic Corporation in full payment of the
Purchase Price _________ shares of Common Stock of Aerosonic Corporation that
are registered in the name of the undersigned, represented by the enclosed stock
certificate, and have an aggregate Market Value (as determined pursuant to
Section 4 of the Warrant Certificate) equal to the Purchase Price.



Combination Payment Options (select all that apply):



 
¨
The undersigned encloses a bank check or bank draft payable to Aerosonic
Corporation in the sum of $ __________ as a partial payment of the Purchase
Price.




 
¨
The undersigned instructs Aerosonic Corporation to withhold as partial payment
of the Purchase Price __________ shares of the Common Stock that are issuable
pursuant to this exercise of the Warrant and have an aggregate Market Value (as
determined pursuant to Section 4 of the Warrant Certificate) equal to
$___________.




 
¨
The undersigned transfers to Aerosonic Corporation as partial payment of the
Purchase Price __________ shares of the Common Stock of Aerosonic Corporation
that are registered in the name of the undersigned, represented by the enclosed
stock certificate, and have an aggregate Market Value (as determined pursuant to
Section 4 of the Warrant Certificate) equal to $ ___________.



Please issue and register in the name or names stated below and deliver to the
address listed below a certificate or certificates representing the number of
shares of Common Stock to be issued pursuant to this exercise of the
Warrant.  If the number of shares of Common Stock to be issued pursuant to this
exercise of the Warrant is fewer than all the shares of Common Stock that can be
purchased pursuant to the Warrant, please reissue to the undersigned at the
address listed below a new Warrant of like tenor for the remaining shares of
Common Stock that can be purchased under the Warrant.


INSTRUCTION:  Include the following representations and warranties if the
issuance of the shares to the Registered Owner pursuant to the exercise of the
Warrant is not covered by an effective registration statement that has been
filed by the issuer with the United States Securities and Exchange Commission
pursuant to the Securities Act of 1933.

 

--------------------------------------------------------------------------------

 

The undersigned represents and warrants to you the following: (a) the
undersigned is purchasing the shares of Common Stock issuable pursuant to this
exercise of the Warrant (the “Warrant Shares”) for its own account, as principal
and not as an agent, nominee, or representative for the account or benefit of
another person or entity, and with the intent of holding the Warrant Shares for
investment purposes without participating, directly or indirectly, in a
distribution or underwriting of any of the Warrant Shares in contravention of
the registration requirements of state and federal securities laws of the United
States; (b) the undersigned is able to bear the economic risk of an investment
in the Warrant Shares and has sufficient knowledge and experience in financial
and business matters to be able to evaluate the merits, risks, and other factors
bearing on the suitability of the Warrant Shares as an investment for the
undersigned, and undersigned has been afforded an adequate opportunity to
evaluate the investment in the Warrant Shares in light of those factors; (c) the
acknowledges understands that the Warrant Shares have not been registered with
either the United States Securities and Exchange Commission (the “SEC”) under
the Securities Act of 1933 or with the applicable regulatory body under the
securities laws of any state of the United States (collectively, the “State
Securities Laws”), including the Securities and Investor Protection Act of the
State of Florida and, therefore, cannot be offered for sale or sold, unless the
transaction is registered under those laws or qualifies for an available
exemption from registration under those laws; (d) the undersigned shall not
offer to sell or sell at any time all or any part of the Warrant Shares, unless
the transaction is registered with the SEC under the Securities Act of 1933 and
the applicable regulatory body under all applicable State Securities Laws or the
undersigned delivers to Aerosonic Corporation an opinion of counsel or other
evidence satisfactory to it that registration is not required under any of those
laws; and (e) the undersigned consents to the placement of the following
restrictive legend on every stock certificate issued to it for the Warrant
Shares:
 
The shares of Aerosonic Corporation that are represented by this certificate
have not been registered under either the United States Securities Act of 1933
or the securities laws of any state of the United States.  These shares cannot
be offered for sale or sold, as a whole or in part, unless the transaction is
registered under the Securities Act of 1933 and every applicable state
securities law or qualifies for an available exemption from registration under
those laws.  As a condition to allowing any transfer of the securities
represented by this certificate, Aerosonic Corporation may require the
transferee or transferor to deliver to it an opinion of legal counsel or other
evidence satisfactory to it that confirms that the transfer has been registered
under all applicable state and federal securities laws of the United States or
is exempt from registration under those laws.
 

 
No. of Shares: __________
Purchase Price: $ __________     


 
2

--------------------------------------------------------------------------------

 


EXECUTION CLAUSE – PARTNERSHIP
 
Date: 
               
(Name of Partnership)
         
WITNESS:
 
By:
       
Name: 
       
Title:
 




       
Name: 
                         
Name:
     
Street Address
                           
City                           State                           Zip Code
                 
(______)
       
Area Code                                   Telephone Number
                           
Employer I.D. Number


 
3

--------------------------------------------------------------------------------

 
 
EXECUTION CLAUSE - INDIVIDUAL


Date:______________________
                 
Joint Subscriber
   
Subscriber
 
(if applicable)
                 
  
 
  
Full Name (please print)
 
Full Name (please print)
         
  
 
  
Signature
 
Signature
         
  
 
  
Social Security Number
 
Social Security Number
             
  
   
Street Address
             
  
   
City
State
Zip Code
             
(             )
   
Area Code
Telephone Number



Form of ownership (check one):
___  Individual
___  Tenants in common
___  Tenants by the entirety
  
  
  
  
  
  
___  Joint tenants with right of survivorship



Register stock certificate
 
Register warrant certificate
in the following name(s):
 
in the following name(s):
     
  
 
  
     
  
 
  
     
Deliver stock certificate
 
Deliver warrant certificate
to the following address:
 
to the following address:
     
  
 
  
     
  
 
  


 
4

--------------------------------------------------------------------------------

 

EXECUTION CLAUSE - CORPORATION


Date:____________________
 
  
   
(Name of Corporation)
             
By:  
  
     
Name:  
  
     
Title:
  
             
(CORPORATE SEAL)

 
  
Street Address
     
  
City
State
Zip Code
     
(          )
 
Area Code
Telephone Number
     
  
Employer I.D. Number

 
WITNESSES:
     
  
Name:  
  
   
  
Name:
  


 
5

--------------------------------------------------------------------------------

 


ASSIGNMENT


For value received, the undersigned sells, assigns, and transfers unto
_______________________ the rights to purchase up to _________ shares of the
Common Stock of Aerosonic Corporation that are represented by the foregoing
Common Stock Purchase Warrant and appoints ________________________ as the
undersigned’s agent and attorney-in-fact, with full power of substitution, to
transfer those rights on the books of that corporation.


Date:                                           


SIGNATURE GUARANTEED:
   
  
 
Signature
     
  
 
Full Name (please print)



WITNESSES:


  
Name:  
  
   
  
Name:
  

 
 
6

--------------------------------------------------------------------------------

 